Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered May 11, 2009, which, in an action for personal injuries sustained when infant plaintiff slipped on a wet baseball outfield while chasing a ball during a summer recreátional program conducted by defendant Public School Athletic League, granted the motion of defendants City of New York and the Board of Education of the City of New York (collectively City) for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
The record demonstrates that no issue of fact refutes the City’s prima facie showing that plaintiff, an experienced teenage athlete, assumed the risk of falling when he continued playing baseball on a visibly wet field after seeing others on the field lose their footing. Nor is there any evidence that the City unreasonably increased that risk (see Benitez v New York City Bd. of Educ., 73 NY2d 650 [1989]; Fintzi v New Jersey YMHA-YWHA Camps, 97 NY2d 669, 670 [2001]; Hernandez v Castle Hill Little League, 256 AD2d 241 [1998]). Concur—Friedman, J.P., Sweeny, Nardelli and Freedman, JJ.